EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Shengfeng Chen, Reg. No. 57,430 on January 24, 2022. 
The application has been amended as follows: 
Claim 2 is canceled. 
Claims 3, The display apparatus of claim 
Claims 4, The display apparatus of claim 
Claims 5, The display apparatus of claim 
Claims 7, The display apparatus of claim 

Allowable Subject Matter
Claims 1, 3-20 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually the light transmission direction controller is configured to independently adjust a grayscale of each individual one of the plurality of subpixels by independently controlling a light distribution ratio between a first portion of light transmitted through the light transmissive part and a second portion of light blocked by the light blocking part in each individual one of the plurality of subpixels and a liquid crystal layer and a plurality of liquid crystal control electrodes configured to independently control a state of the liquid crystal layer in each individual one of the plurality of subpixels, thereby independently controlling the light distribution ratio in each individual one of the plurality of subpixels as set forth in independent claims 1 and 20. 
	Dependent claims 3-19 being further limiting to the independent claims 1 are also allowed. 
The closet prior art, Nikura et al., US Patent Application Publication No 2018/0336840 teaches a change in voltage that has been applied to a pixel can be kept within a range of an acceptable gray-level deviation for displaying the same still image. According to one embodiment of the present invention, flickers can be suppressed at a low refresh rate. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THUY N PARDO/Primary Examiner, Art Unit 2691